              Case 2:19-cv-02222-DMC Document 17 Filed 06/25/20 Page 1 of 2


     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                      SACRAMENTO DIVISION

12
     CAROL TURNER,                                    )       Case No.: 2:19-cv-02222-DMC
13                                                    )
                    Plaintiff,                        )       STIPULATION AND ORDER FOR AN
14                                                    )       EXTENSION OF TIME OF 35 DAYS FOR
          vs.                                         )       DEFENDANT’S RESPONSE TO
15   ANDREW SAUL,                                     )       PLAINTIFF’S BRIEF
     Commissioner of Social Security,                 )
16                                                    )
                                                      )
17                  Defendant.                        )
                                                      )
18                                                    )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 35 additional days to respond

22   to Plaintiff’s opening motion for summary judgment. The current due date is June 25, 2020. The

23   new due date will be July 30, 2020.

24          This is Defendant’s first request for an extension of time for briefing and the third request

25   in this case overall. There is good cause for this request and not intended to delay. Since the filing

26   of Plaintiff’s opening motion for summary judgment, Defendant’s counsel has diligently worked

27   on various district court cases, including an district court oral argument, and other substantive non-

28   court matters, some of which required more time to complete than anticipated or were continued.



                                                          1
              Case 2:19-cv-02222-DMC Document 17 Filed 06/25/20 Page 2 of 2



 1   Defendant requires additional time to review the record in this case to properly evaluate the issues
 2   raised in Plaintiff’s opening motion, to consider settlement options, and if not settling, to prepare
 3   Defendant’s response to Plaintiff’s motion for summary judgment.
 4          Thus, Defendant is respectfully requesting additional time up to and including July 30,
 5   2020, to respond to Plaintiff’s opening motion for summary judgment. Defendant acknowledges
 6   that the schedule has previously been extended and apologizes for the further delay and any
 7   inconvenience caused by the delay.
 8          The parties further stipulate that the Court’s Scheduling Order shall be modified
 9   accordingly.
10                                                 Respectfully submitted,
11
     Date: June 24, 2020                           JESSE S. KAPLAN, ATTORNEY AT LAW
12
                                                   s/ Jesse S. Kaplan by C.Chen*
13                                                 (As authorized by email on 6/24/2020)
                                                   JESSE S. KAPLAN
14
                                                   Attorney for Plaintiff
15
     Date: June 24, 2020                           MCGREGOR W. SCOTT
16                                                 United States Attorney
17
                                                   By s/ Carolyn B. Chen
18                                                 CAROLYN B. CHEN
                                                   Special Assistant U. S. Attorney
19
20                                                 Attorneys for Defendant

21
                                                           ORDER
22
23   APPROVED AND SO ORDERED:

24
     Dated: June 25, 2020
25                                                        ____________________________________
                                                          DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28


                                                      2
